Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154502                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MATTHEW MAKOWSKI,                                                                                      Kurtis T. Wilder,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 154502
                                                                   COA: 327396
                                                                   Ct of Claims: 14-000260-MP
  GOVERNOR and SECRETARY OF STATE,
          Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MCCORMACK, J., did not participate because of her prior involvement in this case.
        WILDER, J., took no part in the decision of this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2017
        t0503p
                                                                              Clerk